oO eo NN DH A FP WD NY FY

No NYO NYO VP NY NY NY NHN WN —- KF HH HH HF FF eS Oi eS ele
ao NAN NWN Wn FP WD NY KY DT OBO eB NT NH A FR WW NY KY CO

Case: 2:19-cv-00305-MHW-CMV Doc #: 8 Filed: 05/10/19 Page: 1 of 3 PAGEID #: 46

Terry H. Gilbert (21948)
Friedman & Gilbert

55 Public Square, Suite 1055
Cleveland, Ohio 44113
Phone: (216) 241-1430

Fax: (216) 621-0427

Attorneys for Claimant:

BILAL ABDULKADIR
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA; Case No. 2:19-cv-305
Plaintiff, VERIFIED CLAIM
Vv.

$130,000.00 in U.S. Currency;
Defendant 1,

and

$60,000.00 in U.S. Currency;
Defendant 2.

BILAL ABDULKADIR;

 

Claimant.

 

 

I, BILAL ABDULKADIR, declare as follows:
1, I hereby make a claim to the Defendant 2 property, to wit: $60,000.00 in U.S. Currency.
2. I hereby claim an ownership and possessory interest in, and the right to exercise dominion
and control over, all of the Defendant 2 property.
HH
Mf

-|-

 

 

VERIFIED CLAIM FOR SEIZED PROPERTY

 

 
oO Se NN NH HH FP WY NY

Ny NY WN NY NY NY NY NY NO Fe | Be He Be Se Se Se Se
ao SNA NHN WA FP WwW NY KFK§ DOD O CO I HR A BP WD WHO KK CO

Case: 2:19-cv-00305-MHW-CMV Doc #: 8 Filed: 05/10/19 Page: 2 of 3 PAGEID #: 47

I declare the foregoing is true and correct under penalty of perjury of the laws of the United States

of America.
Dated: May 9, 2019 Palal Aveta
Bilal Abdulkadir
-2-

 

 

VERIFIED CLAIM FOR SEIZED PROPERTY

 

 
Case: 2:19-cv-00305-MHW-CMV Doc #: 8 Filed: 05/10/19 Page: 3 of 3 PAGEID #: 48

Respectfully submitted,

FRIEDMAN & GILBERT

/s/ Terry H. Gilbert

TERRY H. GILBERT (0021948)
55 Public Square, Suite 1055
Cleveland, OH 44113-1901

Telephone: (216) 241-1430
Facsimile: (216) 621-0427
E-Mail: tgilbert@f-glaw.com

Attorney for Claimant

CERTIFICATE OF SERVICE
I hereby certify that on May 10, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.
/s/ Terry H. Gilbert

TERRY H. GILBERT
Attorney for Claimant
